UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 10, 2009 Shutterfly, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33031 99-3330068 (Commission File Number) (IRS Employer Identification No.) 2800 Bridge Parkway, Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650) 610-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. On September 10, 2009, Shutterfly, Inc. (the “Company”) acquired all of the outstanding common shares and securities convertible into common shares of TinyPictures, Inc. (“TinyPictures”) through a merger of a subsidiary of the Company into TinyPictures (the “Merger”).Total consideration paid by the Company in connection with the Merger was approximately $1.3 million in cash.The Company also granted $1.3 million in contingent consideration in the form of performance-based restricted stock units to continuing employees.Vesting of the performance-based restricted stock units is contingent on achieving certain performance milestones and continued employment.TinyPictures develops applications that enable users to share videos and images to others across mobile networks and social networking platforms. Nancy J. Schoendorf, a member of the Board of Directors of Shutterfly and of Tiny Pictures, is a managing partner of Mohr Davidow Ventures, a venture capital firm.Mohr Davidow Ventures holds Tiny Pictures Preferred Stock and, as a result, will receive a portion of the proceeds of the Merger. The consideration paid by the Company in the Merger was determined through negotiation between the Company and TinyPictures, without participation by Ms. Schoendorf. The Merger Agreement is attached as Exhibit 2.01 to this report and is incorporated herein by reference.The Merger Agreement contains representations and warranties of the Company and TinyPictures which are typical for transactions of this type.The representations and warranties made by the Company in the Purchase Agreement are qualified by reference to certain exceptions contained in a disclosure schedule.Neither the disclosure schedule nor the exhibits to the Merger Agreement have been filed but the Company will furnish copies to the Securities and Exchange Commission staff upon request.The following is a brief description of each of the schedules and exhibits that have not been filed herewith: Disclosure Schedule – lists the exceptions to the representations and warranties set forth in the Merger Agreement Exhibit A – List of Stockholders Exhibit B – Form of Escrow Agreement Exhibit C – Legal Opinion Exhibit D – Form of Noncompetition Agreement Exhibit E – Stockholders Certificate (release) Item 9.01Financial Statements and Exhibits. (a)Financial Statement of Business Acquired The financial statements required by Item 9.01(a) of Form 8-K, will be filed by amendment to this Current Report on Form 8-K not later than 71 days from the date that the initial report on Form 8-K must be filed. (b)Pro Forma Financial Information The pro forma financial statements required by Item 9.01(b) of Form 8-K, will be filed by amendment to this Current Report on Form 8-K not later than 71 days from the date that the initial report on Form 8-K must be filed. (d)Exhibits. Number Description Merger Agreement, dated September 10, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUTTERFLY, INC. By: /s/ Mark J. Rubash Mark J. Rubash
